 



Exhibit 10.12

AMENDED AND RESTATED SECURITIES COLLATERAL PLEDGE AGREEMENT

     AMENDED AND RESTATE SECURITIES COLLATERAL PLEDGE AGREEMENT (this
“Agreement”) dated as of June 21, 2004 by and among each of:

     GAMESTOP, INC., a corporation organized under the laws of the State of
Minnesota having a place of business at 2250 William D. Tate Avenue, Grapevine,
Texas (hereinafter, the “Pledgor”); and

     FLEET RETAIL GROUP, INC., a Delaware corporation, as collateral agent (in
such capacity, the “Collateral Agent” for the Secured Parties (as defined
herein), in consideration of the mutual covenants contained herein and benefits
to be derived herefrom.

WITNESSETH:

     WHEREAS, the Pledgor is party to a loan arrangement dated as of February
19, 2002, which loan arrangement is evidenced by, among other things, (i) a
certain Credit Agreement dated as of February 19, 2002 by and GameStop Corp. (in
such capacity, the “Existing Borrower”), the “Banks” as defined therein, Fleet
National Bank as “Administrative Agent” as defined therein, UBS Warburg LLC, as
Documentation Agent, Fleet National Bank as “Issuing Bank” as defined therein,
and Fleet Securities, Inc., as Arranger (as amended and in effect, the “Existing
Credit Agreement”); (ii) a certain Guaranty dated as of February 19, 2002 (as
amended and in effect, the “Existing Guaranty”) by Pledgor, GameStop.Com, Inc.,
Babbage’s Etc. LLC and Sunrise Publications, Inc. (in such capacity,
collectively, the “Existing Guarantors”) in favor of Fleet National Bank of the
payment of the obligations of the Existing Borrower under the Existing Credit
Agreement; (iii) those certain Security Agreements dated as of February 19, 2002
(as amended and in effect, individually, an “Existing Security Agreement” and
collectively, the “Existing Security Agreements”) by each of the Existing
Borrower and Pledgor and each other Existing Guarantor in favor of Fleet
National Bank to secure the obligations of the Existing Borrower under the
Existing Credit Agreement and the Pledgor and each other Existing Guarantor
under the Existing Guaranty, as applicable and (iv) that certain Securities
Collateral Pledge Agreement dated as of February 19, 2002 (as amended and in
effect, the “Existing Pledge Agreement”) by Pledgor in favor of Fleet National
Bank to secure the obligations of the Pledgor under the Existing Guaranty (the
Existing Credit Agreement, the Existing Guaranty, the Existing Security
Agreements, and all other documents and instruments executed and delivered in
connection therewith, the “Existing Loan Documents”);

     WHEREAS, Fleet National Bank is contemporaneously herewith resigning as
Agent under the Existing Loan Documents and Fleet Retail Group, Inc. is hereby
being appointed as successor Agent under the Existing Loan Documents; and

-1-



--------------------------------------------------------------------------------



 



     WHEREAS, the Pledgor, among others, has entered into a certain Amended and
Restated Credit Agreement dated as of even date herewith (as such may be
amended, modified, supplemented or restated hereafter, the “Credit Agreement”)
by and among (i) the Pledgor and the other Borrowers named therein, (ii) the
Lenders named therein, (iii) Fleet Retail Group, Inc., as Administrative Agent
and Collateral Agent for the Lenders and the Issuing Bank, and (iv) Fleet
National Bank, as Issuing Bank, which Credit Agreement amends and restates the
Existing Credit Agreement, and pursuant to which Credit Agreement the Lenders
have agreed to make Loans to the Borrowers, and the Issuing Bank has agreed to
issue Letters of Credit for the account of the Borrowers, upon the terms and
subject to the conditions specified in, the Credit Agreement; and

     WHEREAS, the Pledgor, among others has entered into a certain Amended and
Restated Guaranty of even date herewith in favor of the Secured Parties (as such
may be amended, modified, supplemented or restated hereafter, the “Guaranty”),
which Guaranty amends and restates the Existing Guaranty, and pursuant to which
Guaranty the Pledgor guarantees the Obligations of the other Borrowers; and

     WHEREAS, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit are each conditioned upon, among other things,
the execution and delivery by the Pledgor of an agreement in the form hereof to
secure the Obligations (as defined herein); and

     WHEREAS, the Pledgor and the Collateral Agent desire to amend and restate
the Existing Pledge Agreement as provided herein.

     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth in this Agreement, and for good and valuable consideration, the
receipt of which is hereby acknowledged, the Pledgor and the Collateral Agent
hereby agree that the Existing Pledge Agreement shall be amended and restated in
its entirety to read as follows:

SECTION 1

Definitions

     1.1 Generally. Unless the context otherwise requires, all capitalized terms
used but not defined herein shall have the meanings set forth in the Credit
Agreement, and all references to the UCC shall mean the Uniform Commercial Code
as in effect from time to time in the Commonwealth of Massachusetts; provided,
however, that if a term is defined in Article 9 of the UCC differently that in
another Article thereof, the term shall have the meaning set forth in Article 9,
and provided further that if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of the Security
Interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than Massachusetts, “UCC” means the Uniform Commercial Code as in

-2-



--------------------------------------------------------------------------------



 



effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

     1.2 Definitions of Certain Terms Used Herein. As used herein, the following
terms shall have the following meanings:

     “Blue Sky Laws” shall have the meaning assigned to such term in Section 7.7
of this Agreement.

     “Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

     “Guaranty” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

     “Guaranty Obligations” shall mean the obligations and liabilities
guarantied by the Guarantors pursuant to the Guaranty.

     “Investment Property” shall have the meaning given that term in the UCC.

     “Obligations” shall mean “Obligations” as defined in the Credit Agreement
and the Guaranty Obligations.

     “Pledged Collateral” shall have the meaning assigned to such term in
Section 2.5 of this Agreement.

     “Pledged Securities” shall have the meaning assigned to such term in
Section 2.1 of this Agreement.

     “Secured Parties” shall have the meaning assigned to such term in the
Security Agreement.

     “Securities Act” shall have the meaning assigned to such term in Section
7.7 of this Agreement.

     “Security Agreement” shall mean that certain Amended and Restated Security
Agreement dated as of even date herewith executed and delivered by the Pledgor
and the other Grantors named therein to Fleet Retail Group, Inc., as Collateral
Agent for the benefit of the Secured Parties, as amended and in effect from time
to time.

     1.3 Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement.

-3-



--------------------------------------------------------------------------------



 



SECTION 2

Pledge

     As security for the payment and performance, as the case may be, in full of
the Obligations, the Pledgor hereby transfers, grants, bargains, sells, conveys,
hypothecates, pledges, sets over and delivers unto the Collateral Agent, its
successors and assigns, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest in all of the Pledgor’s right, title and interest in, to and
under:

     2.1 the shares of capital stock and other ownership interests owned by the
Pledgor and listed on Schedule I hereto, and any shares of capital stock or
other equity interest of any Subsidiary obtained in the future by the Pledgor,
and the stock certificates or other securities representing all such shares or
equity interests; provided that with respect to each Material Foreign Subsidiary
whose capital stock is pledged hereunder by the Pledgor, the Pledgor has pledged
stock representing 65% of the outstanding shares of Voting Stock of such
Material Foreign Subsidiary (or such lesser percentage as is owned by Pledgor)
(the “Pledged Securities”);

     2.2 all other Investment Property that may be delivered to, and held by,
the Collateral Agent pursuant to the terms hereof;

     2.3 subject to Section Section 6, all dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
or distributable, in respect of, or in exchange for, the Pledged Securities
referred to in clauses 2.1 and 2.2 above;

     2.4 subject to Section Section 6, all rights and privileges of the Pledgor
with respect to the Pledged Securities and other Investment Property referred to
in clauses 2.1, 2.2, and 2.3 above; and

     2.5 all proceeds of any of the foregoing (the items referred to in clauses
2.1 through 2.5 being collectively referred to as the “Pledged Collateral”).

     TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, until the Obligations have been paid in full in cash, the
Lenders have no further commitment to lend, the Letter of Credit Outstandings
have been reduced to zero or fully cash collateralized in a manner satisfactory
to the Issuing Bank and the Administrative Agent, and the Issuing Bank has no
further obligation to issue Letters of Credit under the Credit Agreement;
subject, however, to the terms, covenants and conditions hereinafter set forth.

     Upon delivery to the Collateral Agent pursuant to Section 3 of this
Agreement, (a) all stock certificates or other securities now or hereafter
included in the Pledged Securities shall be accompanied by stock powers duly
executed in blank or other instruments of transfer satisfactory to the
Collateral Agent and by such other instruments and documents as the Collateral
Agent

-4-



--------------------------------------------------------------------------------



 



may reasonably request, and (b) all other Investment Property comprising part of
the Pledged Collateral shall be accompanied by proper instruments of assignment
duly executed by the Pledgor and such other instruments or documents as the
Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the Pledged Securities theretofore
and then being pledged hereunder, which schedule shall be attached hereto as
Schedule I and made a part hereof. Each schedule so delivered shall supersede
any prior schedules so delivered.

SECTION 3

Delivery of the Pledged Collateral

     3.1 On or before the Closing Date, the Pledgor shall deliver or cause to be
delivered to the Collateral Agent any and all Pledged Securities, any and all
Investment Property, and any and all certificates or other instruments or
documents representing the Pledged Collateral as set forth in Section 4.15 of
the Security Agreement.

     3.2 The Pledgor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to sign (if required) and file in any appropriate
filing office, wherever located, any Financing Statement that contains any
information required by the UCC of the applicable jurisdiction for the
sufficiency or filing office acceptance of any Financing Statement. The Pledgor
also authorizes the Collateral Agent to file a copy of this Agreement in lieu of
a Financing Statement, and to take any and all actions required by any earlier
versions of the UCC or by any other Applicable Law. The Pledgor shall provide
the Collateral Agent with any information the Collateral Agent shall reasonably
request in connection with any of the foregoing.

SECTION 4

Representations, Warranties and Covenants

     The Pledgor hereby represents, warrants and covenants, as to itself and the
Pledged Collateral pledged by it hereunder, to and with the Collateral Agent
that:

     4.1 the Pledged Securities represent that percentage of the issued and
outstanding shares of each class of the capital stock or other equity interest
of the Issuer with respect thereto as set forth on Schedule I, provided that
with respect to each Material Foreign Subsidiary whose capital stock is pledged
hereunder by the Pledgor, the Pledgor has pledged stock representing 65% of the
outstanding shares of Voting Stock of such Material Foreign Subsidiary (or such
lesser percentage as is owned by Pledgor);

     4.2 except for the security interest granted hereunder, and except as
otherwise permitted in the Credit Agreement and the other Loan Documents, the
Pledgor (i) is and will at all times continue to be the direct owner,
beneficially and of record, of the Pledged Securities

-5-



--------------------------------------------------------------------------------



 



indicated on Schedule I, (ii) holds the Pledged Collateral free and clear of all
Liens, other than Permitted Encumbrances and Liens in favor of the Collateral
Agent, (iii) will make no assignment, pledge, hypothecation or transfer of, or
create or permit to exist any security interest in, or other Lien on, the
Pledged Collateral, other than pursuant hereto and other than Permitted
Encumbrances, and (iv) subject to Section 6, will cause any and all Pledged
Collateral to be forthwith deposited with the Collateral Agent and pledged or
assigned hereunder;

     4.3 except as expressly permitted under the Credit Agreement, the Pledgor
will not consent to or approve the issuance of (a) any additional shares of any
class of capital stock of any Issuer of the Pledged Securities, or the issuance
of any membership or other ownership interest in any such Person, (b) any
securities convertible voluntarily by the holder thereof or automatically upon
the occurrence or nonoccurrence of any event or condition into, or exchangeable
for, any such shares or interests, or (c) any warrants, options, rights, or
other commitments entitling any person to purchase or otherwise acquire any such
shares or interests except pursuant to an employee stock option plan of such
Person authorizing the grant of no more than 30% of such Peron’s shares or
interests;

     4.4 the Pledgor (i) has the power and authority to pledge the Pledged
Collateral in the manner hereby done or contemplated and (ii) will defend its
title or interest thereto or therein against any and all Liens (other than
Permitted Encumbrances and the Lien created by this Agreement or the other Loan
Documents), however arising, of all Persons whomsoever;

     4.5 no consent of any other Person (including stockholders or creditors of
the Pledgor), and no consent or approval of any Governmental Authority or any
securities exchange, was or is necessary to the validity of the pledge effected
hereby or to the disposition of the Pledged Collateral upon an Event of Default
in accordance with the terms of this Agreement and the Security Agreement;

     4.6 by virtue of the execution and delivery by the Pledgor of this
Agreement, and the delivery by the Pledgor to the Collateral Agent of the stock
certificates or other certificates or documents representing or evidencing the
Pledged Collateral in accordance with the terms of this Agreement, the
Collateral Agent will obtain a valid and perfected first lien upon, and security
interest in, the Pledged Collateral as security for the payment and performance
of the Obligations, to the extent such security interest may be perfected by
possession;

     4.7 the pledge effected hereby is effective to vest in the Collateral
Agent, on behalf of the Secured Parties, the rights of the Collateral Agent in
the Pledged Collateral as set forth herein;

     4.8 all the Pledged Securities have been duly authorized and validly issued
and are fully paid and nonassessable;

     4.9 all information set forth herein relating to the Pledged Collateral is
accurate and complete in all material respects as of the date hereof; and

-6-



--------------------------------------------------------------------------------



 



     4.10 none of the Pledged Securities constitutes margin stock, as defined in
Regulation U of the Board of Governors of the Federal Reserve System.

SECTION 5

Registration in Nominee Name; Copies of Notices

     Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
reasonable discretion) to hold the Pledged Securities in its own names as
pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of the
Pledgor, endorsed or assigned in blank or in favor of the Collateral Agent. The
Pledgor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of the Pledgor.

SECTION 6

Voting Rights; Dividends and Interest, Etc.

     6.1 Unless and until an Event of Default shall have occurred and be
continuing, the Pledgor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of the Pledged Securities
or any part thereof to the extent, and only to the extent, that such rights are
exercised for any purpose consistent with, and not otherwise in violation of,
the terms and conditions of this Agreement, the Credit Agreement, the other Loan
Documents and Applicable Law; provided, however, that the Pledgor will not be
entitled to exercise any such right if the result thereof could materially and
adversely affect the rights inuring to a holder of the Pledged Securities or the
rights and remedies of any of the Secured Parties under this Agreement, the
Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same.

     6.2 Unless and until a Cash Dominion Event shall have occurred and be
continuing, the Pledgor shall be entitled to receive and retain any and all cash
dividends paid on the Pledged Collateral to the extent, and only to the extent,
that such cash dividends are permitted by, and otherwise paid in accordance
with, the terms and conditions of this Agreement, the Credit Agreement, the
other Loan Documents and Applicable Law. All noncash dividends, and all
dividends paid or payable in cash or otherwise in connection with a partial or
total liquidation or dissolution, return of capital, capital surplus or paid-in
surplus, and all other distributions (other than dividends and distributions
referred to in the preceding sentence) made on or in respect of the Pledged
Collateral, whether paid or payable in cash or otherwise, whether resulting from
a subdivision, combination or reclassification of the outstanding capital stock
or partnership interests of the issuer of any Pledged Securities or received in
exchange for Pledged Securities or any part thereof, or in redemption thereof,
or as a result of any merger, amalgamation, arrangement, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by the

-7-



--------------------------------------------------------------------------------



 



Pledgor, to the extent required to be paid to the Collateral Agent pursuant to
the terms of the Credit Agreement or the other Loan Documents, shall not be
commingled by the Pledgor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Collateral Agent and shall be forthwith delivered to the Collateral Agent in the
same form as so received (with any necessary endorsement).

     6.3 Upon the occurrence and during the continuance of an Cash Dominion
Event, all rights of the Pledgor to dividends that the Pledgor is authorized to
receive pursuant to Section 6.2 above shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends. All
dividends received by the Pledgor contrary to the provisions of this Section 6.3
shall be held in trust for the benefit of the Collateral Agent, shall be
segregated from other property or funds of the Pledgor and shall be forthwith
delivered to the FRG Concentration Account in accordance with the provisions of
Section 2.22 of the Credit Agreement in the same form as so received (with any
necessary endorsement). Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this Section 6.3
shall be applied in accordance with the provisions of Section 8.

     6.4 Upon the occurrence and during the continuance of an Event of Default,
all rights of the Pledgor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to 6.1 shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that the Collateral Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Pledgor to exercise such rights. After all Events of
Default have been cured or waived in writing by the Collateral Agent, the
Pledgor will have the right to exercise the voting and consensual rights and
powers that they would otherwise be entitled to exercise pursuant to the terms
of 6.1.

SECTION 7

Remedies upon Default

     Upon the occurrence of an Event of Default, it is agreed that the
Collateral Agent shall have in any jurisdiction in which enforcement hereof is
sought, in addition to all other rights and remedies, the rights and remedies of
a secured party under the UCC or other Applicable Law. The rights and remedies
of the Collateral Agent shall include, without limitation, the right to take any
of or all the following actions at the same or different times:

     7.1 The Collateral Agent may sell or otherwise dispose of all or any part
of the Pledged Collateral, at public or private sale or at any broker’s board or
on any securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. Each purchaser at any such sale shall
hold the property sold absolutely, free from any claim or right on the part of
the Pledgor.

-8-



--------------------------------------------------------------------------------



 



     7.2 The Collateral Agent shall give the Pledgor at least ten (10) days’
prior written notice, by authenticated record, of the Collateral Agent’s
intention to make any sale of the Pledged Collateral. Such notice, (i) in the
case of a public sale, shall state the date, time and place for such sale, (ii)
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Pledged Collateral, or portion thereof, will first be offered for sale
at such board or exchange, and (iii) in the case of a private sale, shall state
the date after which any private sale or other disposition of the Pledged
Collateral shall be made. The Pledgor agrees that such written notice shall
satisfy all requirements for notice to the Pledgor which are imposed under the
UCC with respect to the exercise of the Collateral Agent’s rights and remedies
upon default. The Collateral Agent shall not be obligated to make any sale or
other disposition of any Pledged Collateral if it shall determine not to do so,
regardless of the fact that notice of sale or other disposition of such
Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.

     7.3 Any public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Collateral Agent may fix and
state in the notice of such sale.

     7.4 At any public (or, to the extent permitted by Applicable Law, private)
sale made pursuant to this Section 7, the Collateral Agent or any other Secured
Party may bid for or purchase, free (to the extent permitted by Applicable Law)
from any right of redemption, stay, valuation or appraisal on the part of the
Pledgor, the Pledged Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to the
Collateral Agent or such other Secured Party from the Pledgor on account of the
Obligations as a credit against the purchase price, and the Collateral Agent or
such other Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to the
Pledgor therefor.

     7.5 For purposes hereof, a written agreement to purchase the Pledged
Collateral or any portion thereof shall be treated as a sale thereof. The
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and the Pledgor shall not be entitled to the return of the Pledged Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Obligations paid in full.

     7.6 As an alternative to exercising the power of sale herein conferred upon
it, the Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose upon the Pledged Collateral and to sell the Pledged Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.

-9-



--------------------------------------------------------------------------------



 



     7.7 The Pledgor recognizes that (a) the Collateral Agent may be unable to
effect a public sale of all or a part of the Pledged Collateral by reason of
certain prohibitions contained in the Securities Act of 1933, 15 U.S.C. §77, (as
amended and in effect, the “Securities Act”) or the Securities laws of various
states (the “Blue Sky Laws”), but may be compelled to resort to one or more
private sales to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire the Pledged Collateral for their own account, for
investment and not with a view to the distribution or resale thereof, (b) that
private sales so made may be at prices and upon other terms less favorable to
the seller than if the Pledged Collateral were sold at public sales, (c) that
neither the Collateral Agent nor any Secured Party has any obligation to delay
sale of any of the Pledged Collateral for the period of time necessary to permit
the Pledged Collateral to be registered for public sale under the Securities Act
or the Blue Sky Laws, and (d) that private sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.

     7.8 To the extent permitted by Applicable Law, the Pledgor hereby waives
all rights of redemption, stay, valuation and appraisal which the Pledgor now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

SECTION 8

Application of Proceeds of Sale

     The proceeds of any sale of Pledged Collateral pursuant to Section 7, as
well as any Pledged Collateral consisting of cash, shall be applied by the
Collateral Agent as required pursuant to the terms of Section 6.2 of the
Security Agreement.

     The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale or other disposition of the Pledged Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or of the officer making the sale or other disposition shall be
a sufficient discharge to the purchaser or purchasers of the Pledged Collateral
so sold or otherwise disposed of and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

SECTION 9

Registration, Etc.

     If the Collateral Agent reasonably determines that it is necessary to sell
any of the Pledged Securities at a public sale, the Pledgor agrees that, upon
the occurrence and during the continuance of an Event of Default hereunder, the
Pledgor will, at any time and from time to

-10-



--------------------------------------------------------------------------------



 



time, upon the written request of the Collateral Agent, use its best efforts to
take or to cause the Issuer of such Pledged Securities to take such action and
prepare, distribute and/or file such documents, as are required or advisable in
the reasonable opinion of counsel for the Collateral Agent to permit the public
sale of such Pledged Securities. Without limiting any of its other
indemnification obligations under the Loan Documents, the Pledgor agrees to
indemnify, defend and hold harmless the Collateral Agent, each other Secured
Party, any underwriter and their respective officers, directors, Affiliates and
controlling Persons from and against all loss, liability, expenses, costs of
counsel (including the reasonable fees and expenses of legal counsel to the
Collateral Agent), and claims (including the reasonable costs of investigation)
that any of them may incur insofar as such loss, liability, expense or claim
arises out of, or is based upon, any alleged untrue statement of a material fact
contained in any prospectus (or any amendment or supplement thereto) or in any
notification or offering circular, or arises out of or is based upon any alleged
omission to state a material fact required to be stated therein or necessary to
make the statements in any thereof not misleading, except insofar as the same
may have been caused by any untrue statement or omission based upon information
furnished in writing to the Pledgor or the Issuer of such Pledged Securities by
the Collateral Agent or any other Secured Party expressly for use therein. The
Pledgor further agrees, upon such written request referred to above, to use its
best efforts to qualify, file or register, or cause the Issuer of such Pledged
Securities to qualify, file or register, any of the Pledged Securities under the
Securities Act, Blue Sky Laws or other securities laws of such states as may be
requested by the Collateral Agent and keep effective, or cause to be kept
effective, all such qualifications, filings or registrations. The Pledgor will
bear all costs and expenses of carrying out their obligations under this
Section 9. The Pledgor acknowledges that there is no adequate remedy at law for
failure by them to comply with the provisions of this Section 9 and that such
failure would not be adequately compensable in damages, and therefore agree that
their agreements contained in this Section 9 may be specifically enforced.

SECTION 10

Further Assurances

     The Pledgor agrees to do such further acts and things, and to execute and
deliver such additional conveyances, assignments, agreements and instruments, as
the Collateral Agent may at any time reasonably request in connection with the
administration and enforcement of this Agreement or with respect to the Pledged
Collateral or any part thereof or in order better to assure and confirm unto the
Collateral Agent its rights and remedies hereunder.

SECTION 11

Intent

     This Agreement is being executed and delivered by the Pledgor for the
purpose of confirming the grant of the security interest of the Collateral Agent
in the Pledged Collateral. It is intended that the security interest granted
pursuant to this Agreement is granted as a

-11-



--------------------------------------------------------------------------------



 



supplement to, and not in limitation of, the Security Interest granted to the
Collateral Agent, for the ratable benefit of the Secured Parties, under the
Security Agreement. All provisions of the Security Agreement shall apply to the
Pledged Collateral. The Collateral Agent shall have the same rights, remedies,
powers, privileges and discretions with respect to the security interests
created in the Pledged Collateral as in all other Collateral. In the event of a
conflict between this Agreement and the Security Agreement, the terms of this
Agreement shall control with respect to the Pledged Collateral and the Security
Agreement with respect to all other Collateral.

SECTION 12

Governing Law

     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE COMMONWEALTH OF MASSACHUSETTS.

[SIGNATURE PAGE FOLLOWS]

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
under seal as of the day and year first above written.

          PLEDGOR:   GAMESTOP, INC.
 
       

  By:   /s/ David W. Carlson

     

--------------------------------------------------------------------------------

      Name: David W. Carlson     Title: Executive Vice President and Chief
Financial Officer
 
        COLLATERAL AGENT:   FLEET RETAIL GROUP, INC., as Collateral Agent
 
       

  By:   /s/ Keith Vercauteren

     

--------------------------------------------------------------------------------

 

      Keith Vercauteren

      Director

-13-